DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states “ultra-sound fusion” however, this is not a known term to one skilled in the art.  It would appear that the applicant meant to use the terminology “ultrasonic fusion” or “ultrasonic welding”.  Please correct the claim language since “ultra-sound” is not a means for connecting elements together.  If applicant believes this is the correct terminology, then provide a description as to what “ultra-sound fusion” is.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Chen (PGPub 20180178369).  
Chen teaches a tool assembly comprising a handle (2) connected to a connection end (1) by way of ultra-sound fusion, the connection end having a slot (13) defined axially in a first end thereof, 5a second end of the connection end being an open end, a first groove (15) and a first flange (16) formed in an inner periphery of the second end of the connection end, the first flange located close to the handle and the first groove located away from the handle, the handle having a protrusion (21) extending axially from one end thereof, a second flange (23) and a second 10groove (24) formed on an outer periphery of the protrusion, the protrusion of the handle inserted into the second end of the connection end, the first groove engaged with the second flange, the first flange engaged with the second groove.
					Notes
Applicant is directed to US Patent 4733681.  Though not being used in a rejection, this reference is pertinent prior art.  The reference teaches a handle (2) with a groove (21) and a flange (top of the handle that contacts 32).  There is a connector (3/5) with a flange (35) and a groove (where 35 and 32 meet.  There is a slot (52) in the connector.  Further, if the applicant amends the claims, consider using language to get around a male/female threading connection.  A handle with a male threaded connection could read on the groove and flange and a female threaded connection would also have a groove and flange.  

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAY KARLS/               Primary Examiner, Art Unit 3723